DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/08/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Arguments
Applicant's arguments filed on 11/03/2021 have been fully considered but they are not persuasive. 
On pages 2-4 of the remarks, in regards to claims 1, 8 and 15, the applicant submits that the Lehane fails to teach or suggest the limitation of “dynamically adjusting quality-of-service tags for data packets associated with the data flows based on the external information, such that current bandwidth utilization is altered for at least one data flow of the plurality of data flows without violating acceptable bandwidth utilization for each of the plurality of data flows”.  
The examiner respectfully disagrees.  Lehane discloses at least in paragraph [0159] and Figs. 10-11, adjust the allocated quality of service in block 1006 based on received information for external system without violating intended quality of service. The examiner states that a domain component (e.g., a domain orchestrator) may monitor the actual quality of service received and report this information to the continuum orchestrator or a domain orchestrator in another domain. Then, the continuum orchestrator may compare the actual quality of service to the intended quality of service in order to adjust quality of service. Therefore adjusting quality of service is a dynamic adjustment based on monitoring and comparing the actual quality of service to the intended quality of service. The applicant further states that the specification discloses "the AI-based QoS engine 300 may dynamically adjust quality- of-service tags for data packets associated with certain data flows 306 based on external information 304." The examiner submits that AI-based QoS engine is not claimed.
On page 4 of the remarks, in regards to dependent claims, the applicant submits that dependent claims are allowable, due to the previously alleged deficiencies of the references as applied to independent claims 1, 8 and 15, as described above.
	The examiner respectfully disagrees.  The examiner kindly directs the applicant to the reasoning detailed above.


Claim Interpretation under 35 USC § 101

Claims 8-14 are directed to a computer program product comprising a computer-readable storage medium.  The broadest reasonable interpretation of a claim drawn to a computer readable storage medium (also called machine readable storage medium and other such variations) typically covers forms of non-transitory tangible media (or non-transitory media) and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. However, paragraph [0020] of the originally-filed specification explicitly recites that a computer readable storage medium is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing a fiber-optic cable), or electrical signals transmitted through a wire. Thus, the claimed computer-readable storage medium of claims 8-14 are interpreted to exclude transitory signals per se. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipate by Lehane et al. (US2012/0278464 Lehane hereinafter).

As to claim 1: Lehane discloses a method for dynamically modifying quality of service tags for a plurality of data flows, the method comprising: 
determining current bandwidth utilization for each of a plurality of data flows over a network (see at least paragraph [00159] and Figs. 10-11, In block 1002 a domain component (e.g., a domain orchestrator) may monitor the actual quality of service (interpreted as current bandwidth utilization).); 
determining acceptable bandwidth utilization for each of the plurality of data flows (see at least paragraph [0157] and Figs. 10-11, the intended quality of service (interpreted as acceptable bandwidth utilization) may be obtained by using an out-of-band communication with the content provider); 
receiving external information that, based on one or more rules, changes quality of service priorities for one or more of the data flows (see at least paragraph [0162] and Figs. 10-11, continuum orchestrator may obtain information from one or more external systems to determine adjustment needed to the allocated quality of service based on the comparison (interpreted as rule) of actual quality of service and intended quality of service); and 
dynamically adjusting quality-of-service tags for data packets associated with the data flows based on the external information, such that current bandwidth utilization is altered for at least one data flow of the plurality of data flows without violating acceptable bandwidth utilization for each of the plurality of data flows (see at least paragraph [0159] and Figs. 10-11, adjust the allocated quality of service in block 1006 based on received information for external system without violating intended quality of service.).

As to claim 2: Lehane discloses the method of claim 1. Lehane further discloses wherein the external information is real-time information (see at least paragraphs [0162] and [0188], congestion management; loyalty management; malware or virus detection; charging or billing; offload management; and media optimization information is real-time information of a system).

As to claim 3: Lehane discloses the method of claim 1. Lehane further discloses wherein the external information is one or more of weather information, disaster information, cyber-event information, data vulnerability information, component failure information, risk information, seasonal trend information, toolset information, OEM best practice information, business need information, historical usage information, network traffic information, latency information, and natural language processing information (see at least paragraph [0162], congestion management; loyalty management; malware or virus detection; charging or billing; offload management; and media optimization).

As to claim 4: Lehane discloses the method of claim 1. Lehane further discloses wherein the data flows are associated with one or more of data backup flows, data replication flows, point-of-sale transaction flows, database synchronization flows, database restoration flows, application synchronization flows, application restoration see at least paragraphs [0155], [0158] and [0163], video services).

As to claim 5: Lehane discloses the method of claim 1. Lehane further discloses wherein dynamically adjusting the quality-of-service tags comprises dynamically configuring at least one network component to adjust the quality-of-service tags (see at least paragraph [0159], the magnitude of the allocated quality of service adjustment may be related (e.g., by one or more of proportional control, integral control, and derivative control) to the difference between the actual quality of service and the intended quality of service.).

As to claim 6: Lehane discloses the method of claim 1. Lehane further discloses wherein dynamically adjusting the quality-of-service tags comprises using a designated technology to dynamically adjust the quality-of-service tags, wherein the designated technology is selected from the group consisting of artificial intelligence, natural language processing, and machine learning (see at least paragraphs [0160] and [0165], network intelligence to adjust quality of service).

As to claim 7: Lehane discloses the method of claim 1. Lehane further discloses further comprising repeating the method to iteratively adjust the quality-of-service tags (see at least paragraphs [0079], [0169] and [0231], adjustment operations are repeated until the measured level of service is approximately equal to the intended level of service.).

As to claim 8: Lehane discloses a computer program product for dynamically modifying quality of service tags for a plurality of data flows, the computer program product comprising a computer- readable storage medium having computer-usable program code embodied therein, the computer-usable program code configured to perform the following when executed by at least one processor: 
determine current bandwidth utilization for each of a plurality of data flows over a network (see at least paragraph [00159] and Figs. 10-11, In block 1002 a domain component (e.g., a domain orchestrator) may monitor the actual quality of service (interpreted as current bandwidth utilization).); 
determine acceptable bandwidth utilization for each of the plurality of data flows (see at least paragraph [0157] and Figs. 10-11, the intended quality of service (interpreted as acceptable bandwidth utilization) may be obtained by using an out-of-band communication with the content provider); 
receive external information that, based on one or more rules, changes quality of service priorities for one or more of the data flows (see at least paragraph [0162] and Figs. 10-11, continuum orchestrator may obtain information from one or more external systems to determine adjustment needed to the allocated quality of service based on the comparison (interpreted as rule) of actual quality of service and intended quality of service); and 
dynamically adjust quality-of-service tags for data packets associated with the data flows based on the external information, such that current bandwidth utilization is altered for at least one data flow of the plurality of data flows without violating see at least paragraph [0159] and Figs. 10-11, adjust the allocated quality of service in block 1006 based on received information for external system without violating intended quality of service.).

As to claim 9: Lehane discloses the computer program product of claim 8. Lehane further discloses wherein the external information is real-time information (see at least paragraphs [0162] and [0188], congestion management; loyalty management; malware or virus detection; charging or billing; offload management; and media optimization information is real-time information of a system).

As to claim 10: Lehane discloses the computer program product of claim 8. Lehane further discloses wherein the external information is one or more of weather information, disaster information, cyber-event information, data vulnerability information, component failure information, risk information, seasonal trend information, toolset information, OEM best practice information, business need information, historical usage information, network traffic information, latency information, and natural language processing information (see at least paragraph [0162], congestion management; loyalty management; malware or virus detection; charging or billing; offload management; and media optimization).

As to claim 11: Lehane discloses the computer program product of claim 8. Lehane further discloses wherein the data flows are associated with one or more of data backup see at least paragraphs [0155], [0158] and [0163], video services).

As to claim 12: Lehane discloses the computer program product of claim 8. Lehane further discloses wherein dynamically adjusting the quality-of-service tags comprises dynamically configuring at least one network component to adjust the quality-of-service tags (see at least paragraph [0159], the magnitude of the allocated quality of service adjustment may be related (e.g., by one or more of proportional control, integral control, and derivative control) to the difference between the actual quality of service and the intended quality of service.).

As to claim 13: Lehane discloses the computer program product of claim 8. Lehane further discloses wherein dynamically adjusting the quality-of-service tags comprises using a designated technology to dynamically adjust the quality-of-service tags, wherein the designated technology is selected from the group consisting of artificial intelligence, natural language processing, and machine learning (see at least paragraphs [0160] and [0165], network intelligence to adjust quality of service).

As to claim 14: Lehane discloses the computer program product of claim 8. Lehane further discloses wherein the computer-usable program code is further configured to see at least paragraphs [0079], [0169] and [0231], adjustment operations are repeated until the measured level of service is approximately equal to the intended level of service.).

As to claim 15: Lehane discloses a system for dynamically modifying quality of service tags for a plurality of data flows, the system comprising: 
at least one processor (see at least paragraph [0240], a processor); 
at least one memory device (see at least paragraph [0240], a memory) operably coupled to the at least one processor and storing instructions for execution on the at least one processor, the instructions causing the at least one processor to: 
determine current bandwidth utilization for each of a plurality of data flows over a network (see at least paragraph [00159] and Figs. 10-11, In block 1002 a domain component (e.g., a domain orchestrator) may monitor the actual quality of service (interpreted as current bandwidth utilization).); 
determine acceptable bandwidth utilization for each of the plurality of data flows (see at least paragraph [0157] and Figs. 10-11, the intended quality of service (interpreted as acceptable bandwidth utilization) may be obtained by using an out-of-band communication with the content provider); 
receive external information that, based on one or more rules. changes quality of service priorities for one or more of the data flows (see at least paragraph [0162] and Figs. 10-11, continuum orchestrator may obtain information from one or more external systems to determine adjustment needed to the allocated quality of service based on the comparison (interpreted as rule) of actual quality of service and intended quality of service); and 
dynamically adjust quality-of-service tags for data packets associated with the data flows based on the external information, such that current bandwidth utilization is altered for at least one data flow of the plurality of data flows without violating acceptable bandwidth utilization for each of the plurality of data flows (see at least paragraph [0159] and Figs. 10-11, adjust the allocated quality of service in block 1006 based on received information for external system without violating intended quality of service.).

As to claim 16: Lehane discloses the system of claim 15. Lehane further discloses wherein the external information is real-time information (see at least paragraphs [0162] and [0188], congestion management; loyalty management; malware or virus detection; charging or billing; offload management; and media optimization information is real-time information of a system).

As to claim 17: Lehane discloses the system of claim 15. Lehane further discloses wherein the external information is one or more of weather information, disaster information, cyber-event information, data vulnerability information, component failure information, risk information, seasonal trend information, toolset information, OEM best practice information, business need information, historical usage information, network traffic information, latency information, and natural language processing information (see at least paragraph [0162], congestion management; loyalty management; malware or virus detection; charging or billing; offload management; and media optimization).

As to claim 18: Lehane discloses the system of claim 15. Lehane further discloses herein the data flows are associated with one or more of data backup flows, data replication flows, point-of-sale transaction flows, database synchronization flows, database restoration flows, application synchronization flows, application restoration flows, audio data flows, video data flows, end-user data flows, and virtual-machine transfer flows (see at least paragraphs [0155], [0158] and [0163], video services).

As to claim 19: Lehane discloses the system of claim 15. Lehane further discloses wherein dynamically adjusting the quality-of-service tags comprises dynamically configuring at least one network component to adjust the quality-of-service tags (see at least paragraph [0159], the magnitude of the allocated quality of service adjustment may be related (e.g., by one or more of proportional control, integral control, and derivative control) to the difference between the actual quality of service and the intended quality of service.).

As to claim 20: Lehane discloses the system of claim 15. Lehane further discloses wherein dynamically adjusting the quality-of-service tags comprises using a designated technology to dynamically adjust the quality-of-service tags, wherein the designated technology is selected from the group consisting of artificial intelligence, natural see at least paragraphs [0160] and [0165], network intelligence to adjust quality of service).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796. The examiner can normally be reached Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/K. J./
Examiner, Art Unit 2464

/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464